Citation Nr: 1420767	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic mastoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2, 1985 to August 30, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed the above issues.

The Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board notes that the Veteran's bilateral hearing loss, tinnitus and chronic mastoiditis were not noted on entrance into military service on August 2, 1985, or in her February 1985 enlistment examination.  The Veteran is therefore considered sound with regards to those disorders.  See 38 U.S.C.A. § 1111 (West 2002).  

The Veteran underwent a VA examination in May 2010, during which the Veteran's hearing loss was determined to be not related to service, but rather stemmed from incidents in childhood or early childhood.  The Board notes that this opinion does not address the fact that the Veteran was considered sound on entrance, and is deficient in addressing the rebuttal of the presumption of soundness.  The Board therefore finds that a remand is necessary in order to obtain an adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that she may have had for her bilateral hearing loss, tinnitus, and/or chronic mastoiditis, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  Schedule the Veteran for a VA examination with an ENT specialist in order to determine whether her current chronic mastoiditis, bilateral hearing loss and tinnitus pre-existed and were aggravated by military service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any ear, nose and throat disorders found, to include bilateral hearing loss, tinnitus and chronic mastoiditis.  

The Board notes that it is conclusive fact that the Veteran's February 1985 VA examination does not note any bilateral hearing loss, tinnitus and/or chronic mastoiditis, nor is there any notation of those conditions on August 2, 1985.  

The examiner should then address the following:

(a) Whether the Veteran's bilateral hearing loss, tinnitus and/or chronic mastoiditis clearly and unmistakably pre-existed her military service.  

The examiner should discuss the Veteran's February 1985 enlistment examination, and then the August 6, 8 and 9, 1985 treatment records documenting conductive hearing loss bilaterally, less than a week after entrance into service.  

If clear and unmistakable evidence exists, the examiner should explicitly note which evidence he/she relies on for that finding.  The examiner should then move to (b) of this inquiry.  

If clear and unmistakable evidence cannot be shown that the Veteran's bilateral hearing loss, tinnitus and/or chronic mastoiditis pre-existed service, then the examiner should move to inquiry (c).

(b) Whether the Veteran's bilateral hearing loss, tinnitus and/or chronic mastoiditis clearly and unmistakably were not aggravated (e.g., made permanently worse beyond the normal progression of that disease) by the Veteran's military service.  

The examiner should discuss the Veteran's notation of bilateral hearing loss within the short period of time from her entrance into military service, as well as her approximately 29 days of total active service time.  The examiner should also discuss the Veteran's lay statements of record regarding any increase in/aggravation of symptomatology as a result of service.  

With regards to any increase in symptomatology demonstrated during military service, the examiner should specifically identify (1) whether there was any increase that occurred during service; and if so, (2) address whether such an increase clearly and unmistakably was the result of the normal progression of that disease, or not.

The Board notes that there is a presumption of aggravation and that the examiner must clearly and explicitly articulate the evidence relied upon for his/her finding if a finding of non-aggravation is found.

If the examiner fails to find clear and unmistakable evidence of either pre-existence (in (a)) or non-aggravation (in (b)), the examiner is instructed to find as conclusive fact that the Veteran was physically sound on entrance into service with respect to her bilateral hearing loss, tinnitus and chronic mastoiditis.  The examiner should then move to inquiry (c) below.

(c) Whether the Veteran's bilateral hearing loss, tinnitus and chronic mastoiditis more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and chronic mastoiditis.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



